The opinion of the court was delivered by
Barrett, J.
The commitment is under the Gen. Sts. c. 74. The statute of 1876 provided how the party might get out of jail upon such commitment. The statute of 1878 provided a different mode in substitution of that of 1876. Both are remedial as against the Gen. Sts. That of 1876 ceased to be operative, when that of 1878 went into effect.
The petitioner had not been committed under the Gen. Sts. when the statute of 1878 went into effect. He had not been in jail at all. The statute of 1876 requires six months’ confinement in jail before the party shall be entitled to apply to and be discharged by the jail commissionei’s. That confinement does not mean free and promiscuous going at large outside the jail, after being committed, but confinement within the jail. If the party sees fit not to abide in confinement, and by permission of the jailer goes at large ad libitum because he prefers to, all that need be said is, he *574will fail of qualifying himself for the interposition of the jail commissioners. The jailer of course acts upon his own view of his official responsibility to the other party, in permitting such going at large, out of confinement. The purpose of the Gen. Sts. c. 74, in the provision for commitment, is to enforce the giving of the required recognizance by the commitment to, and confinement in jail. That provision of the statute would be rendered nugatory and powerless, if after commitment the party committed should be permitted to go at large, and out of the jail at his pleasure.
We hold that the commissioners decided properly on the ground on which they put their decision, viz. ; that the proceeding before them must be under the statute of 1878. The foregoing remarks may suggest some useful considerations of the subject under various aspects and relations.
The petition is dismissed with costs.